 


114 HRES 603 EH: Ranking Members of a certain standing committee of the House of Representatives.
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 603 
In the House of Representatives, U. S., 
 
February 4, 2016 
 
RESOLUTION 
Ranking Members of a certain standing committee of the House of Representatives. 
 
 
That the following named Members be, and are hereby, ranked as follows on the following standing committee of the House of Representatives: Committee on Small Business:Mr. Takai, after Mrs. Lawrence; and Ms. Adams, after Ms. Clarke of New York.

 
 
Karen L. Haas,Clerk. 
